In an action, inter alia, to recover damages for breach of warranty of title, and a related third-party action, among other things, for contribution and/or indemnification, the third-party defendant Nations Credit Financial Services Corporation appeals from an order of the Supreme Court, Kings County (Schack, J.), dated February 14, 2006, which denied its motion pursuant to CPLR 3211 to dismiss the complaint and to dismiss the third-party complaint insofar as asserted against it.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Under the particular circumstances of this case, the Supreme Court properly denied the appellant’s motion to dismiss the complaint and to dismiss the third-party complaint insofar as *639asserted against it. Crane, J.E, Krausman, Fisher and Dickerson, JJ., concur.